             Case 5:20-cv-00306-MTT Document 9 Filed 08/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

____________________________________
                                        )
ENSOCARE INC.,                          )
                                        )
                  Plaintiff             )
                                        )
                  v.                    )           Case No. 5:20-cv-00306-MTT
                                        )
ENSOCARE: HOLISTIC MENTAL )
HEALTH SERVICES, LLC,     )
                                    )
            Defendant               )
____________________________________)


                  DEFENDANT’S UNOPPOSED MOTION
                     FOR AN EXTENSION OF TIME
         TO FILE RESPONSIVE PLEADING UNDER FED. R. CIV. P. 12

         Pursuant to Fed. R. Civ. P. 6(b) and 12(a), Defendant Ensocare: Holistic

Mental Health Services, LLC respectfully moves this Court for an eleven (11) day

extension of time to file a responsive pleading and in support states as follows:

    1. Defendant was served with a Summons and Complaint from this Court on

         August 6, 2020.

    2. But for the extension of time requested herein, Defendant’s responsive

         pleading is due on August 27, 2020.

    3. Defendant obtained counsel on August 26, 2020.


                                            1
4837-8631-5721, v. 1
             Case 5:20-cv-00306-MTT Document 9 Filed 08/27/20 Page 2 of 3




    4. This Motion is Defendant’s first and only request for an extension of time to

         file a pleading responsive to Plaintiff’s Complaint.

    5. By this Motion, Defendant seeks a reasonable extension of time in the amount

         of eleven (11) days necessary for Defendant to review and respond to

         Plaintiff’s Complaint, extending the deadline to file the same to on or before

         Monday, September 7, 2020.

    6. The parties have met, conferred and agreed that an eleven day extension of

         time for Defendant to respond to the Complaint is appropriate.

    7. This Motion is unopposed.

    8. This Motion is not made for the purpose of harassment or prolonging

         litigation.

         THEREFORE, Defendant respectfully moves this Court for an order

extending the time to file an answer or other responsive pleading by eleven (11)

days, making such answer or other responsive pleading due on or before September

7, 2020.

Dated: August 27, 2020                                 Respectfully submitted,

                                                       Steven Stewart LLC
                                                       By: /s/ Steven Stewart
                                                       Steven Stewart
                                                       Georgia Bar No. 719301

                                                       Attorney for Defendant
                                                       Ensocare: Holistic Mental
                                                       Health Services, LLC
                                            2
4837-8631-5721, v. 1
             Case 5:20-cv-00306-MTT Document 9 Filed 08/27/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

         The undersigned certifies that on this 27th day of August, 2020, the

foregoing document was electronically filed using the CM/ECF system, which will

send notification of such filing to all counsel and parties of record.

         Dated: August 27, 2020

                                                /s/ Steven Stewart
                                                Steven C. Stewart
                                                Georgia Bar No. 719301
                                                5550 Hastings Terrace
                                                Alpharetta, Georgia 30326
                                                (206) 321-9072 – telephone
                                                stewartiplaw@me.com




                                            3
4837-8631-5721, v. 1
